Citation Nr: 0817330	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  07-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date beyond July 1, 2004, for Dependents 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant is the spouse of the veteran who had active 
military service from February 1982 to November 1988, and 
from July 1990 to February 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied extension of delimiting 
date for DEA benefits beyond July 1, 2004. 

In December 2007, the appellant and the veteran presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing).  A transcript of that 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a November 1995 rating decision, VA granted the 
veteran a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
and determined that the total rating was permanent in nature.  

2.  In the November 1995 rating decision, VA determined that 
basic eligibility for Chapter 35 benefits were established 
from July 1, 1994.

3.  The veteran and the appellant married on July [redacted], 2003.

4.  In September 2006, an application was received from the 
appellant for DEA (Chapter 35) benefits.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date for receipt of DEA benefits beyond July 1, 2004,Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3501, 3512, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 21.3046 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  In cases such as this where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
such, review of the VA's duty to notify and assist is not 
necessary.  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The Board 
notes that the appellant's contentions rest on interpretation 
of the law and, therefore, do not turn on development of the 
facts, and the VCAA has no effect on these contentions.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Extension of Delimiting Date for DEA

The appellant contends that the November 1995 grant of TDIU 
(100 percent disability rating) effective from July 1, 1994 
was temporary, and that the total (100 percent) rating was 
not "permanent" until October 2004.  The veteran also 
testified that he did not think that the TDIU was permanent, 
and did not recall notification that the TDIU was 
"permanent" in nature.  The appellant contends in writing 
and in personal hearing testimony that, for this reason, the 
10 year period of eligibility for DEA benefits would not have 
started until October 2004.  She also seems to contend that 
the 10 year period of eligibility for DEA benefits should, 
for her, have begun on the date she married the veteran, July 
[redacted], 2003. 

The periods of eligibility for DEA for spouses is set out in 
38 C.F.R. § 21.3046, which states how VA will compute the 
beginning date, the ending date, and the length of a spouse's 
or surviving spouse's period of eligibility.  The beginning 
date of the eligibility period for spouses, if the permanent 
total rating is effective after November 30, 1968, or the 
notification to the veteran of the rating was after that 
date, eligibility arises (A) The effective date of the 
rating, or (B) The date of notification, or (C) Any date 
between these dates as chosen by the eligible spouse.  

The period of a spouse's eligibility for DEA benefits cannot 
exceed 10 years, unless extended.  The ending date of a 
spouse's period of eligibility may be extended when the 
spouse is enrolled and eligibility ceases for one of the 
following reasons: 
(1)(i) The veteran is no longer rated permanently and totally 
disabled; (ii) The spouse is divorced from the veteran 
without fault on the spouse's part; or (iii) The spouse no 
longer is listed in any of the categories of 38 C.F.R. 
§ 21.3021(a)(3)(ii) of this part. (2) If the spouse is 
enrolled in a school operating on a quarter or semester 
system, VA will extend the period of eligibility to the end 
of  the quarter or semester, regardless of whether the spouse 
has reached the midpoint of the quarter, semester or term. 
(3) If the spouse is enrolled in a school not operating on a 
quarter  or semester system, VA will extend the period of 
eligibility to the  earlier of the following: (i) The end of 
the course, or (ii) 12 weeks. (4) If the spouse is enrolled 
in a course pursued exclusively by correspondence, VA will 
extend the period of eligibility to whichever of  the 
following will result in the lesser expenditure: (i) The end 
of the course, or (ii) The total additional amount of 
instruction that-- (A) $1,904 will provide during the period 
October 1, 2002, through  September 30, 2003; (B) $1,946 will 
provide during the period October 1, 2003, through  June 30, 
2004; or (C) $2,206 will provide after June 30, 2004. (5) VA 
will not extend the period of eligibility when the spouse is 
pursuing training in a training establishment as defined in 
Sec.  21.4200(c) of this part. (6) An extension may not-- (i) 
Exceed maximum entitlement, or (ii) Extend beyond the 
delimiting date specified in paragraph (a) of  this section 
or 38 C.F.R. § 21.3047, as appropriate.  38 C.F.R. § 21.3046.  

Notwithstanding the appellant's assertion that the November 
1995 TDIU was not made permanent, and did not become 
permanent until October 2004, the November 1995 rating 
decision specifically found that the TDIU was permanent in 
nature.  In the November 1995 rating decision, VA granted the 
veteran a TDIU; determined in the November 1995 rating 
decision that the TDIU was "permanent" in nature; and 
established basic eligibility for DEA benefits from July 1, 
1994 based on the veteran's permanent and total disability.  
As a result of the November 1995 rating decision, the Board 
finds that the veteran was in fact in receipt of a total 
disability rating that was "permanent" in nature, effective 
July 1, 1994.  

With regard to the veteran's testimony that he did not think 
that the TDIU was permanent, and did not recall notification 
that the TDIU was "permanent" in nature, the plain language 
of the November 1995 rating decision found the TDIU to be 
permanent in nature, and a copy of this decision was mailed 
to the veteran, and is presumed to have been received by the 
veteran. As further evidence that the veteran's TDIU from 
July 1, 1994 was permanent in nature, the veteran testified 
that he used DEA benefits, and he applied for his children to 
use DEA benefits.  The November 1995 rating decision grant of 
DEA benefits was premised on the finding that the veteran's 
TDIU was "permanent" in nature.  
 
In this case, basic eligibility for DEA benefits for the 
veteran's dependents was established from July 1, 1994.  When 
the appellant married the veteran on July [redacted], 2003, she also 
became eligible for DEA benefits as a spouse of the veteran.  

The 10 year delimiting period for DEA eligibility expired 
July 1, 2004.  It was not until September 2006 that the 
appellant applied for DEA benefits.  Because the 10 year 
period of eligibility expired July 1, 2004, the question is 
whether the appellant was entitled to an extension of 
delimiting day beyond July 1, 2004 for eligibility for DEA 
benefits as a spouse.  

In this case, the evidence does not show that the criteria 
for extension of delimiting date for DEA eligibility were 
met.  The appellant was not even enrolled in an 
education program prior to July 1, 2004, and none of the 
criteria for extension of delimiting date set out in 
38 C.F.R. § 21.3046 were otherwise met.  The appellant's 
suggestion that the 10 year delimiting date should be 
subjectively applied in her case to run from the date she 
married the veteran (July [redacted], 2003) rather than the date DEA 
eligibility for dependents actually arose based on permanent 
total rating (July 1, 1994) is without merit or any legal 
basis, and is inconsistent with eligibility outlined in the 
controlling regulation.  For these reasons, the Board finds 
that the appellant is not entitled to an extension of her 
delimiting date for DEA benefits beyond July 1, 2004.  To the 
extent that the law is dispositive, the claim is denied on 
the basis of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant's appeal for an extension of her delimiting 
date for DEA benefits beyond July 1, 2004 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


